Citation Nr: 9924362	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-05 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a variously diagnosed 
psychiatric disorder, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to March 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal. 

The veteran and her representative for the first time raised 
the issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) at her hearing before the RO in April 1998.  Since 
this recently advanced issue has not been developed, it is 
referred to the RO for disposition as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran's psychological disability manifests by 
occupational and social impairment with reduced reliability 
and productivity and with difficulty in establishing and 
maintaining effective work and social relationships.




CONCLUSION OF LAW

The criteria for an increased evaluation for a variously 
described psychiatric disorder are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Codes 9432, 9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for a 
variously diagnosed psychiatric disorder is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well-
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly and sufficiently 
developed with regard to this issue. 

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

The veteran's service-connected psychiatric disability is 
evaluated under the criteria for bipolar disorder, 38 C.F.R. 
§ 4.130, Diagnostic Codes 9432, 9440.  Under Diagnostic Codes 
9432, 9440, and the General Rating Formula for Mental 
Disorders, the criteria in effect when the veteran filed her 
1998 claim, a 50 percent evaluation requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 70 percent evaluation is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

Total occupational and social impairment, warranting a 100 
percent evaluation, is manifested by such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue beyond that set forth below.  

The Board observes that what seems to have prompted the 
veteran's present claim was her hospitalization from December 
10, 1996 to December 20, 1996.  She complained of being 
depressed, after having lost her job as a scrub nurse the 
previous month.  She was observed for hypomanic and self-
destructive behavior, but none was noted.  On discharge, she 
was showing improvement.  Her affect was brighter, and she 
was described as doing very well.  She expressed a desire to 
pursue a career in cosmetology, as nursing was very 
stressful.  Her diagnosis was Bipolar disorder, depressed and 
adjustment disorder with depression.  Her Axis IV diagnosis 
was stressor moderately severe, Level of functioning (GAF) 
50. 

She was again hospitalized from January 12, 1998 to January 
30, 1998.  At that time, she reported some suicidal thoughts 
and homicidal ideation.  Her mental status was withdrawn.  
She had been working at a nursing home and some disagreement 
arose with co-workers.  She felt they did not respect her.  
She was withdrawn, depressed and angry without much 
expression of anger.  The examiner reported that the veteran 
had some paranoid type of feeling, not acutely psychotic.  
The examiner felt that she did not want to be discharged.  
Discharge diagnosis was bipolar disorder, depressed.  Axis V 
was reported GAF 60 for the past year, recently dropped to 40 
and with improvement on discharge. 

The veteran was also afforded a mental disorders examination 
on January 19, 1998.  The examiner noted her mood in December 
was somewhat low.  Her hospitalizations were noted to occur 
in the winter.  Historically she was low in mood in December.  
Occupationally she was working as a nurse in a nursing 
center.  She reported a history of time and attendance 
problems.  She lived with her two children, ages 9 and 15 at 
the time.  Her activities included reading the bible and 
going to church.  She reported a variety of somatic 
complaints, depression and anxious feelings.  Objectively, 
she answered questions straightforwardly, briefly and without 
elaboration.  She did not display any pressured speech or any 
illogical or obscure speech patterns.  She was not angry, 
distracted, jittery or hyperalert.  She described her mood as 
confused and afraid.  He affect showed no emotional lability.  
There was no suicidal or homicidal ideation.  The examiner 
reported that the veteran did not appear psychotic or 
responding to auditory or visual hallucinations..  Diagnosis 
was bipolar disorder.  The examiner had previously examined 
the veteran in May 1996 leading to her current disability 
assessment of 50 percent.  In the context of the January 1998 
examination and after reviewing the current record, he noted 
"absolutely no evidence that there has been significant 
deterioration since [the May 1996 mental health] 
examination."  The examiner characterized her as having 
considerable impairment in her capacity to maintain 
relationships, affecting reliability, flexibility and 
efficiency at work.  The symptom pattern was regarded as 
chronic with moderate symptoms.  She manifested moderate 
symptomatology, flat affect, occasional panic attacks and 
some difficulty in social and occupational functioning.  The 
examiner reported her GAF at 58-60.

Outpatient treatment records from 1997 reflect that the 
veteran felt depressed when she stopped taking her 
medication.  She was seen on an outpatient basis every six 
weeks or so primarily for medication and without serious 
symptomatology being reported.  In March 1998, she report 
losing her job, but she was soon again employed as reported 
at her hearing in April 1998.

At her personal hearing in April 1998, the argument was 
advanced that she was having attendance problems at work due 
her service connected disability.  The Board observes that, 
while problems with co workers have been documented, there is 
no uniform medical evidence in support of the contention 
advanced.  Moreover, the Board observes that while lost time 
from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exascerbations proportionate" with the severity of the 
disability.  38 C.F.R. § 4.1.  An argument was also advanced 
to the effect that the veteran was virtually isolated.  
However, the Board observes that the veteran is employed and 
reports getting along well with her patients, has at least 
one friend, maintains contact with her family and attends 
church.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has held that GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness." See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). 
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

The Board finds that the veteran's symptomatology more nearly 
approximates the schedular criteria for a 50 percent 
evaluation since the medical evidence as a whole demonstrates 
that the veteran has occupational and social impairment with 
reduced reliability and productivity and with difficulty in 
establishing and maintaining effective work and social 
relationships, and that this level of impairment has existed 
since the date of her claim for an increased rating.  This 
corresponds to an evaluation of 50 percent under the rating 
criteria.  An evaluation of 70 percent or higher is not 
warranted under the criteria, because the Board finds no 
evidence of ongoing suicidal ideation, obsessional rituals 
which interfere with routine activities, illogical, obscure 
or irrelevant speech, near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene; 
or of gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, poor personal hygiene or behavior constituting a 
danger to the veteran or others.

During the course of this appeal the veteran was hospitalized 
for treatment for her service- connected psychiatric 
disorder.  The Board finds the intermittent periods of 
hospital treatment, including a report of a GAF score of 40, 
reflect temporary exacerbations of symptoms rather than an 
increase in disability.  In fact, the hospital records show 
the veteran responded well to treatment and was discharged 
after relatively short periods of treatment with improvement 
in her service-connected disability.  It would be 
inappropriate to regard her level of disability at that low 
baseline level.  The record supports the veteran's GAF most 
consistently falls in the 51 to 60 range, which, as stated 
above, reflects more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Indeed, the physician, who performed the most recent 
examination and who assigned a GAF of 58-60, commented that 
there had not been any significant deterioration in her 
condition since May 1996. 

The Board acknowledges that determining one's social and 
industrial impairment involves judgment and is less than an 
exact science.  The Board, while taking into consideration 
the veteran's assertions and complaints, must be guided by 
the medical examiner's findings and impressions.  Above all, 
it is the examiner's overview that is most determinative in 
deciding the case.  The GAF score provided by the examiner, 
representing psychological, social and occupational 
functioning, is very helpful and highly probative. 

When all the evidence is assembled, the Board, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Under the circumstances here, the Board finds the 
preponderance of the evidence is against the claim for an 
increased rating.


ORDER

Entitlement to increased evaluation for a variously described 
psychiatric disorder is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

